                                                                   Case 3:21-cv-02470-EMC Document 28 Filed 06/09/21 Page 1 of 2



                                                               CLARKSON LAW FIRM, P.C.
                                                          1
                                                               Ryan J. Clarkson (SBN 257074)
                                                          2    rclarkson@clarksonlawfirm.com
                                                               Bahar Sodaify (SBN 289730)
                                                          3    bsodaify@clarksonlawfirm.com
                                                               Yana A. Hart (SBN 306499)
                                                          4    yhart@clarksonlawfirm.com
                                                               Christina N. Mirzaie (SBN 333274)
                                                          5
                                                               cmirzaie@clarksonlawfirm.com
                                                          6    9255 Sunset Blvd., Ste. 804
                                                               Los Angeles, CA 90069
                                                          7    Tel: (213) 788-4050
                                                               Fax: (213) 788-4070
                                                          8
                                                               Attorneys for Plaintiff
                                                          9

                                                         10

                                                         11                                UNITED STATES DISTRICT COURT

                                                         12                               NORTHERN DISTRICT OF CALIFORNIA
                          9255 Sunset Blvd., Suite 804
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13
                                                              EDWARD BATON, individually and on behalf    Case No. 21-cv-02470-EMC
                                                         14   of all others similarly situated,

                                                         15                  Plaintiff,                   NOTICE OF APPEARANCE OF
                                                                                                          ATTORNEY BAHAR SODAIFY FOR
                                                         16          v.                                   PLAINTIFF EDWARD BATON

                                                         17   Ledger SAS, et al.,

                                                         18                  Defendant.

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                              NOTICE OF APPEARANCE OF ATTORNEY BAHAR SODAIFY FOR PLAINTIFF EDWARD
                                                                                            BATON
                                                                  Case 3:21-cv-02470-EMC Document 28 Filed 06/09/21 Page 2 of 2



                                                          1          TO THIS COURT AND TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS
                                                          2   OF RECORD:
                                                          3          PLEASE TAKE NOTICE that the following attorney hereby states her appearance as Co-
                                                          4   Counsel for Plaintiff Edward Baton:
                                                          5

                                                          6                                        Bahar Sodaify, Esq.
                                                                                                   CA Bar No. 289730
                                                          7                                   CLARKSON LAW FIRM, P.C.
                                                                                              9255 Sunset Blvd., Suite 804
                                                          8                                      Los Angeles, CA 90069
                                                                                                  Phone: (213) 788-4050
                                                          9
                                                                                                   Fax: (213) 788-4070
                                                         10                               Email: bsodaify@clarksonlawfirm.com

                                                         11

                                                         12
                          9255 Sunset Blvd., Suite 804




                                                              Date: June 9, 2021                             CLARKSON LAW FIRM, P.C.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13
                                                                                                             By: s/ Bahar Sodaify
                                                         14                                                        Bahar Sodaify, Esq.
                                                                                                                   Attorneys for Plaintiff
                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                              NOTICE OF APPEARANCE OF ATTORNEY BAHAR SODAIFY FOR PLAINTIFF EDWARD
                                                                                            BATON
